UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                      July 8, 2011
                                No. 07-4394

                                United States of America

                                            v.

                               John A. O’Neal, Appellant

                               (E.D. Pa. No. 04-mj-01060)

Present:       HARDIMAN, ALDISERT, Circuit Judges and RESTANI *, Judge

               1.   Motion by Appellee to Correct Opinion of the Court.


                                                       Respectfully,
                                                       Clerk/slc

_________________________________ORDER________________________________
The foregoing Motion is GRANTED.

       IT IS HEREBY ORDERED that the opinion in the above case, filed June 22,
2011, be amended as follows:

Page 3, Section II, second line, which read:
      On appeal, the United States concedes that it failed to demonstrate that O’Neal’s
      protest occurred on VA property.


shall read:
        In its Summary of Argument in the brief before us the United States Attorney
states: “The government, upon careful consideration of the matter, reverses its earlier
position and agrees with that part of the Appellant’s argument asserting that the
government presented insufficient evidence to support a restriction on O’Neal’s political
activity on October 28, 2004. The government did not sustain its burden in defeating the
presumption that the area where O’Neal mounted his protest was a public forum; and


      *
        The Honorable Jane A. Restani, Judge of the United States Court of International
Trade, sitting by designation.
further did not establish the circumstances justifying a restriction on political speech in a
public forum.”



                                                  By the Court,

                                                  /s/ Thomas M. Hardiman
                                                  Circuit Judge

Dated: July 18, 2011
CRG:\ All counsel of record




                                              2